DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-4, 6, 8, 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nara (US Pub. 2016/0322416) in view of Okazaki et al. (US Pub. 2013/0270549; hereinafter “Okazaki”).
Nara discloses [Re claim 1] a method of fabricating a semiconductor device, comprising: a first step of forming a semiconductor layer 4 containing a metal oxide (page 4, paragraph 53); a second step of forming a conductive film (5, 6) over the semiconductor layer (page 4, paragraph 55; see fig. 6A); a third step of etching the conductive film such that the conductive film is divided over the semiconductor layer (page 4, paragraph 55; see fig. 6A) and a portion of the semiconductor layer is uncovered (channel portion; page 4, paragraph 55; see fig. 6A); a fourth step of performing first treatment on the conductive film and the portion of the semiconductor layer (plasma treatment; pages 5-6, paragraph 67); and a fifth step of forming a first insulating film 15 containing an oxide (SiOx; page 6, paragraph 68) to be in contact with the conductive film (5, 6) and the semiconductor layer 4 (see fig. 3), wherein the conductive film (5, 6) contains copper, silver, gold, or aluminum (page 4, paragraph 55), wherein the first treatment is plasma treatment (pages 5-6, paragraph 67) in an atmosphere containing a mixed gas of a first gas containing an oxygen element but not containing a hydrogen element (oxygen as an oxidizing gas to introduce oxygen; pages 5-6, paragraph 67) and a second gas containing a hydrogen element but not containing 
However, Nara fails to disclose explicitly wherein the first insulating film is formed by a plasma-enhanced chemical vapor deposition method using a film formation gas containing the first gas and a third gas containing a silicon element, and wherein the fifth step is successively performed after the fourth step without exposure to the air.
Okazaki discloses wherein forming an insulating film 23 without exposure to the atmosphere after an oxide semiconductor film 20 is formed by a plasma treatment (page 10, paragraph 158); wherein the insulating film 23 is made of a silicon oxide film using a plasma CVD apparatus (page 10, paragraph 160), and using silicon and oxygen as a deposition gas and an oxidizing gas (page 10, paragraph 161).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use certain formation gases for an insulating film by using a certain deposition method without exposure to the atmosphere, as taught by Okazaki, because it would have been to obtain a desired characteristics of the insulating film while reducing concentration of impurities at an interface between the insulating film and an underneath film (Okazaki; page 10, paragraph 158).
[Re claim 2] The combined teaching of Nara and Okazaki discloses substantially the claimed limitations, as shown in claim 1, except the limitations of forming a first conductive film, a second conductive film, and a third conductive film in this order over the semiconductor layer; and etching the first conductive film, the second conductive 
With respect to the above mentioned limitations, Okazaki discloses forming a multi-layer structure which sequentially stacked of a tungsten film, an aluminum film and a titanium film, and then etching the multi-layer structure to form the pair of electrode 21 (source/drain electrode) (page 9, paragraph 153).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use certain materials for a multi-layered source/drain electrode, as taught by Okazaki, because it would have been to prevent a diffusion of an element contained in the source/drain electrode into adjacent layers.
Okazaki discloses [Re claim 3] wherein the first conductive film (tungsten) and the third conductive film (titanium) contain an element different from the second conductive film (aluminum), and each independently contain any of titanium, tungsten, molybdenum, chromium, tantalum, zinc, indium, platinum, and ruthenium (page 9, paragraph 153).  The motivation statement stated in the rejection of claim 2 above also applies.
[Re claims 4 and 9] The combination teaching of Nara and Okazaki fails to disclose explicitly wherein the first treatment in the fourth step is performed with the flow rates of the first gas and the second gas to be supplied to a treatment chamber being controlled- 5 -Attorney Docket No. 0756-11967 such that the flow rate of the second gas is 0.5 % to 100 % inclusive when the flow rate of the first gas is 100 %.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use certain parameters during a plasma treatment because it would have been to obtain desired and improved semiconductor characteristics appropriate for a semiconductor device.
[Re claims 6 and 11] The combination teaching of Nara and Okazaki fails to disclose explicitly wherein the fourth step and the fifth step are performed in the same treatment chamber at the same temperature.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables.  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use certain parameters in a same treatment chamber for a plasma treatment and for forming an insulating film because it would have been to reduce concentration of impurities at an interface between the insulating film and an underneath film by preventing an exposure to the atmosphere while obtaining desired characteristics of the insulating film.
Nara discloses [Re claims 8 and 13] further comprising: a sixth step of forming a first conductive layer 2 (page 4, paragraph 52) before the first step (see fig. 6A); and a seventh step of forming a second insulating layer 3 (page 4, paragraph 53) covering the first conductive layer 2 between the sixth step and the first step (see fig. 6A), wherein the semiconductor layer 4 is formed in the first step to overlap with the first conductive layer 2 (see fig. 6A).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nara in view of Okazaki, and further in view of Sakata et al. (US Pub. 2010/0207118; hereinafter “Sakata”).
Nara discloses [Re claims 5 and 10] wherein the first gas contains N2O or O2 (pages 5-6, paragraph 67).
Nara fails to disclose explicitly wherein the second gas contains NH3 or H2.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a certain gas for a reducing gas, as taught by Sakata, because it would have been to effectively change an oxygen concentration by detaching oxygen and lowering a membrane resistance of an oxide semiconductor.  
 
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nara in view of Okazaki, and further in view of Yamazaki (US Pub. 2011/0127521).
[Re claims 7 and 12] The combined teaching of Nara and Okazaki fails to disclose explicitly wherein the semiconductor layer is formed in the first step in such a manner that a first metal oxide film and a second metal oxide film are formed in this order, and then the first metal oxide film and the second metal oxide film are processed into an island shape by etching, and wherein the second metal oxide film is formed to have higher crystallinity than the first metal oxide film.
However, Yamazaki discloses wherein forming a two-layer structure of an oxide semiconductor 430 in which an amorphous layer (lower or no crystallinity) on and in contact with a gate insulating layer and a crystal layer (higher crystallinity) on and in contact with the amorphous layer (page 11, paragraph 135; see fig. 2C), and then the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a multi-layer oxide semiconductor with a certain crystallinity and shape, as taught by Yamazaki, because it would have been to provide a transistor having high field-effect mobility and low off current, thereby obtaining high transistor performance and high reliability (Yamazaki; page 1, paragraph 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        August 25, 2021